The defendant’s petition for certification for appeal from the Appellate Court, 31 Conn. App. 105 (AC 11343), is granted, limited to the following issue:
“Does General Statutes § 22a-44 (a) prohibit the commissioner of environmental protection from issuing an administrative order to abate a violation of the wet*905land laws once the commissioner has initiated an action for injunctive relief, even if the civil action for injunctive relief has been withdrawn without prejudice?”
The Supreme Court docket number is SC 14836.
Decided September 15, 1993
Patricia A. Horgan, assistant attorney general, in support of the petition.